      Case 2:19-cv-01723-KJM-DB Document 15 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MEY SAECHAO,                                     No. 2:19-cv-1723 KJM DB
12                       Plaintiff,
13            v.                                       ORDER
14    PRIME RECOVERY LLC a/k/a PRIME
      RECOVERY SOLUTIONS,
15

16                       Defendant.
17

18           The matter was referred to a United States Magistrate Judge as provided by Local Rule

19   302(c)(19). On May 26, 2020, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice that any objections to the findings and

21   recommendations were to be filed within thirty days after service of the findings and

22   recommendations. ECF No. 13. The thirty-day period has expired, and plaintiff has not filed any

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                       1
     Case 2:19-cv-01723-KJM-DB Document 15 Filed 03/25/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed May 26, 2020 (ECF No. 13) are adopted in
 5   full;
 6           2. Plaintiff’s November 15, 2019 motion for default judgment (ECF No. 10) is granted;
 7           3. Judgment is entered against defendant Prime Recovery, LLC;
 8           4. Defendant Prime Recovery, LLC is ordered to pay plaintiff $2,000 in statutory
 9   damages;
10           5. Plaintiff’s request for attorney’s fees and costs is denied without prejudice to renewal;
11   and
12           6. This case is closed.
13   DATED: March 24, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
